654 S.E.2d 245 (2007)
STATE of North Carolina
v.
Wayne Thomas JOHNSON.
No. 119P00-18.
Supreme Court of North Carolina.
November 1, 2007.
Wayne Thomas Johnson, Pro Se.
Daniel P. O'Brien, Amy C. Kunstling, Assistant Attorney Generals, Robert F. Johnson, District Attorney, for State of NC.

ORDER
Upon consideration of the application filed by Defendant on the 30th day of October 2007 in this matter for Writ of Habeas Corpus, the following order was entered and is hereby certified to the Superior Court, Alamance County:
"Denied by order of the Court in conference, this the 1st day of November 2007."